    8:18-cv-00569-RFR Doc # 25 Filed: 05/11/20 Page 1 of 1 - Page ID # 1457



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

NATHAN O. KEYES,

                    Plaintiff,                                 8:18CV569

       v.
                                                              JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security,

                    Defendant.


      Pursuant to the Order (Filing No. 24) entered today, judgment is entered in favor of
plaintiff Nathan O. Keyes (“Keyes”) and against defendant Andrew M. Saul,
Commissioner of Social Security. Keyes is awarded attorney fees in the amount of
$3,398.55. See 28 U.S.C. § 2412(d).

      Dated this 11th day of May 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
